Order of the Supreme Court, Westchester County, dated January 11, 1966, affirmed, with $20 costs and disbursements. The discovery and inspection directed in the first decretal paragraph of the order shall proceed as provided in the order upon 10 days’ written notice or at such other time and place as the parties may agree by written stipulation. The time for compliance with the remaining portions of the order and for giving the notice provided for in its last decretal paragraph is extended until 10 days after entry of the order hereon. In order to avoid any misconstruction of subdivision 2 of the first decretal paragraph, requiring production of “ Records of accidents occurring on defendant’s premises for a period of one year, from June 7th, 1960 through to *545June 7th, 1961”, we note that any accident reports in defendant’s possession are not thereby discoverable. The learned Justice at Special Term correctly so ruled in his opinion. The accident records for one year prior to the date of the accident which were declared discoverable are, we infer, relevant on the question of notice only. Beldoek, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.